Citation Nr: 1410249	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  12-14 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to April 23, 2010. 

2. Entitlement to a rating in excess of 50 percent for PTSD from April 23, 2010 to February 20, 2013.  

3. Entitlement to a rating in excess of 70 percent for PTSD from February 21, 2013.  

4. Entitlement to a total rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs



ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1968 to August 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, granted service connection for anxiety disorder (claimed as PTSD) with an evaluation of 30 percent, effective May 23, 2008.  A September 2010 rating decision, in pertinent part, granted a 50 percent rating for PTSD, effective April 23, 2010.  An April 2013 supplemental statement of the case (SOC) granted a 70 percent rating for PTSD, effective February 21, 2013, and denied entitlement to a TDIU rating.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking increased ratings for PTSD and a TDIU.  The Veteran indicated in his May 2012 VA Form 9 that his service-connected PTSD rendered him unemployable, and in his May 2013 statement he asserted that he was "65 years old and [he was] not able to work because of service connected disabilities."  

A June 2012 VA Form 21-4192 shows that the Veteran worked full-time as a bus driver until December 17, 2011 and that the reason for his termination was "Declining Health, Stress."  

On February 2013 VA examination for PTSD, the Veteran reported that he quit his job because of an incident on the job when he became anxious and had a flashback.  The examiner opined that the Veteran's "current level of psychological distress...would be expected to cause at least moderate impairment of occupational reliability and productivity in most typical full-time job settings."  

On February 2013 VA examination for diabetes, the Veteran reported that he last worked in August 2012 as a part-time shuttle bus driver.  The examiner opined that "[h]is diabetes mellitus, type 2, does not render the Veteran incapable of sedentary employment.  As far as physical employment, he needs to avoid positions that over-stress him, such as heavy manual labor."  

The Board finds that the two VA opinions regarding the impact of the Veteran's PTSD and diabetes mellitus, separately, on his employability are not adequate to determine his entitlement to TDIU, and that an examination to evaluate the combined impact of his service-connected disabilities on his employability is needed.  Accordingly, a VA medical opinion in connection with the TDIU claim is necessary under 38 C.F.R. § 3.159 (2013).  

Accordingly, the case is REMANDED for the following action:

1.  Secure for the record copies of any clinical records (not already associated with the claims file) of all VA evaluations and treatment the Veteran has received for his service-connected disabilities since February 2013.

2.  Arrange for the record to be forwarded to an appropriate medical professional for review and an advisory medical opinion regarding the impact of all of the Veteran's service-connected disabilities on his employability.  The consulting provider should: 

(a)  The examiner should also describe, in light of the Veteran's employment history, educational and vocational background, the impact of the Veteran's service-connected disabilities, PTSD, diabetes mellitus type II, and hearing loss, on his occupational and social functioning.  The examiner should specifically opine as to the severity of these disabilities, and whether, taken together, they alone rendered him unable to secure and follow a substantially gainful occupation at any time after December 17, 2011, without regard to age or nonservice-connected disabilities.  For purposes of the examination, the examiner should take as fact that the Veteran has a high school education and worked full-time as a bus driver from 2006 to December 2011.  

The consulting provider must explain the rationale for all opinions offered.  If the consulting provider indicates that the opinions sought cannot be offered without another examination of the Veteran, such examination should be scheduled. 

3.  Then readjudicate the claims.  If any claim remains denied, the RO should issue an appropriate supplemental SOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
M.C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


